Citation Nr: 1227282	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder involving the face, neck, shoulders, and back.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to an initial compensable evaluation for right biceps tendonitis.

4.  Entitlement to an initial evaluation in excess of 10 percent prior to August 20, 2009 for bilateral osteoarthritis and chondromalacia of the bilateral knees.

5.  Entitlement to an initial evaluation in excess of 10 percent beginning August 20, 2009 for osteoarthritis and chondromalacia of the right knee and status post arthroscopy.

6.  Entitlement to an initial compensable evaluation beginning August 20, 2009 for osteoarthritis and chondromalacia of the left knee. 

7.  Entitlement to an initial compensable evaluation prior to August 20, 2009 and in excess of 10 percent beginning that date for bilateral pes planus with posterior plantar calcaneal spur.

8.  Entitlement to an initial compensable evaluation for right foot hallux valgus with bunion.

9.  Entitlement to an initial compensable evaluation for left foot hallux valgus with bunion.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1983 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized. Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process. The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran also appealed the denial of service connection for a left shoulder disorder, but since the RO granted the claim in a June 2010 rating decision the matter is no longer before the Board for consideration.

The issues of service connection for a skin disorder and left elbow disorder, and an increased evaluation for right biceps tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to August 20, 2009, the service-connected bilateral knee disability was manifested by x-ray evidence of osteoarthritis and crepitus; limitation of motion of the knees, factors that produced additional functional loss, ankylosis, or instability was not shown.

2.  Beginning August 20, 2009, the service-connected right knee disability was shown to be manifested by painful motion with full extension and flexion to 120 degrees; ankylosis, factors that produced additional functional loss, or instability was not shown.

3. Beginning August 2009, the service-connected left knee disability was shown to be manifested by full extension and flexion to 120 degrees; painful motion, factors that produced additional functional loss, ankylosis, or instability was not shown.

4. Prior to August 20, 2009, the service-connected bilateral pes planus was shown to be manifested by subjective complaints of pain without objective evidence of inward Achilles bowing or pain on manipulation and use accentuated.

5. Beginning August 20, 2009, the service-connected bilateral pes planus was shown to be manifested by pain on manipulation and use accentuated without objective evidence of marked deformity, indications of swelling on use, or characteristic callosities.

6. Throughout the appeal, the Veteran's left and right foot hallux valgus with bunion have not been productive of an operation of the great toe with resection of the metatarsal head or equivalent to amputation of the great toe. 


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent prior to August 20, 2009 for bilateral knee osteoarthritis with chondromalacia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 (2011). 

2. The criteria for an initial evaluation in excess of 10 percent beginning August 20, 2009 for right knee osteoarthritis with chondromalacia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1),3.102, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2011).

3. The criteria for an initial compensable evaluation beginning August 20, 2009 for left knee osteoarthritis with chondromalacia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.102, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2011).

4. The criteria for an initial compensable evaluation prior to August 20, 2009 and an evaluation in excess of 10 percent beginning August 20, 2009 for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3,102, 4.40, 4.45, 4.59, 4.71a, Code 5276 (2011). 

5. The criteria for an initial compensable rating for hallux valgus with a bunion of the left foot have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Code 5280 (2011).

6. The criteria for an initial compensable rating for hallux valgus with a bunion of the right foot have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Code 5280 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2011).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

As the March 2007 rating decision on appeal granted service connection for bilateral knee disorders, bilateral foot disorders, and right biceps tendonitis, and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id. In this case, the necessary SOC was issued in July 2008. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A (West 2002). VA has obtained all pertinent/identified records that could be obtained and the Veteran's service treatment records have been secured.  The Veteran was also afforded VA examinations.  


The Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two (2) evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances. 38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where, as in the case of the Veteran's claims, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating ("staged" ratings) from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). In deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).



Bilateral Knees

The Veteran contends that his bilateral knee disability is worse than reflected in the 10 percent evaluation and that his mobility is affected by more than 50 percent.  In the February 2008 notice of disagreement, he indicated that his knees continued to "lock up" and "pop."

On September 2006 pre-discharge QTC examination, the Veteran complained of weakness, stiffness, swelling, giving way, locking, dislocation, and constant pain that was 6 to 7/10 in intensity. Pain was elicited by exercise and nothing relieved it. He did not have incapacitating episodes but he did report that he could not walk or get up at times.  However, a history of his activities and functions indicates he could walk, climb stairs, shop, vacuum, garden, drive a car, and mow the lawn.

On examination of the knees, the lower extremities were not shown to have any gross abnormality in form or function. Other than having moderate crepitus in both knees, the knees were within normal limits with flexion from 0 to 140 degrees and extension to 0 degrees. Pain, weakness, lack of endurance, fatigue, or incoordination did not impact on the range of motion after repetitive exercise. There was no evidence of recurrent subluxation, locking pain or joint effusion, fixed position, or varus/valgus instability, and the Drawer and McMurry tests were negative. X-rays of the knees revealed osteoarthritis.

On August 2009 VA examination, the Veteran complained of anterior lateral left knee pain and medial lateral right knee pain that radiated distantly.  He also reported a locking sensation but he did not have complaints of radiation, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, decreased endurance, or flare-ups. He worked as a youth counselor and he avoided running.

On examination of the knees, there was no evidence of edema, effusion, instability, weakness, tenderness to palpation, or abnormal movement or guarding. Bilateral knee crepitus was noted and range of bilateral flexion was to 120 degrees actively and passively and without pain on the left but with pain at 120 degrees on the right. Significantly, there was no change with repetitive motion of the knees. The examiner specifically considered the range of motion demonstrated to be normal based on the Veteran's body type. Bilateral active and passive knee extension was 0 degrees and it was without pain or change with repetition. Anterior cruciate and posterior cruciate ligaments were intact with Lachman's maneuvers.  Medial and lateral meniscus were intact with McMurray's maneuver. The Veteran's gait was normal and there was no limitation on standing or walking nor were there abnormal callosities or abnormal shoe wear.

The VA treatment records associated with the claims file do not provide any pertinent evidence with regard to the Veteran's knees.

For the period prior to August 20, 2009, a combined 10 percent evaluation was assigned for the knees under Code 5003, based on x-ray evidence of osteoarthritis. The knee is considered a major joint. 38 C.F.R. § 4.45(f) (2011).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is non-compensable a 10 percent evaluation is warranted under Diagnostic Code 5003 when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 38 C.F.R. § 4.71a. A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Code 5003. 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees. A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees. 38 C.F.R. § 4.71a, Code 5260. Normal flexion is 140 degrees. 38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is assigned when extension is limited to 5 degrees. A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees. A 20 percent evaluation is warranted when extension is limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5261. Normal extension is 0 degrees. 38 C.F.R. § 4.71a , Plate II. 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a.

Although the evaluation of the same manifestation under different diagnoses (a practice known as "pyramiding") is to be avoided, see 38 C.F.R. § 4.14 , VA's General Counsel  has held that a claimant who has arthritis and instability of the knee may receive separate disability ratings. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping. See Esteban v. Brown, 6 Vet. App. 259 (1994). The General Counsel  subsequently clarified that for a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating. A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998). More recently, VA's General Counsel held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating. A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998). Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004). The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2011). 

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

The Board has reviewed the record to determine whether any other diagnostic code may be applicable to the Veteran's disabilities and entitle him to higher ratings, but has found none. Since the Veteran was not diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, or 5258. The Veteran is also not shown to have had semilunar cartilage removed from either knee, so Diagnostic Code 5259 is also not applicable.  Thus, the Diagnostic Codes that will be discussed in this decision are 5003, 5257, 5260, and 5261. 

In the present case, x-rays revealed bicompartmental degenerative changes (arthritis) with bone on bone of the medial compartment. Although he reported having constant knee pain, he was shown on the September 2006 VA examination to have no pain. In addition, he had full range of motion without pain and no incapacitating exacerbations. Therefore, there is no basis assigning a higher rating under Code 5003.

The Veteran is competent and credible to report his symptoms of pain; however, his pain symptoms during the rating period, as applied to the Rating Schedule, have consistently been shown to not warrant an increased rating. In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria. Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Diagnostic Codes 5260 and 5261 do not provide the basis for higher evaluations under Code 5260 and 5261 due to the absence of limitation of motion. 

There was no showing of additional factors that would increase the functional loss of the knees. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Pain, which was reported as constant was not shown to be significant on examination and did not impede or impair knee function.

As there have been no findings or reports of knee instability prior to August 20, 2009, a separate rating under Code 5257during this period may not be assigned.

The preponderance of the evidence is against a finding that the service-connected bilateral knee disability may be assigned an evaluation greater than 10 percent for the period prior to August 20, 2009 since there is an absence of any factors that meet or approximate the criteria for a higher rating under any of the applicable diagnostic codes.

Beginning August 20, 2009, the RO separated the ratings for the right and left knee service-connected disabilities were assigned, which did not alter the overall rating since 10 percent was assigned to the right knee under Code 5003-5260 and a noncompensable (zero percent) rating was assigned to the left knee under Code 5260.

The range of motion of bilateral knee flexion was slightly diminished at 120 degrees on the August 2009 VA examination, but this is considered normal for the Veteran's body type and is shown to be consistent with a noncompensable rating.  Since the Veteran was shown to have painful motion on the right, but not the left, these findings provide the basis for an evaluation no greater than 10 percent for the right knee disability under Code 5260, which relates to limitation of flexion. As no painful motion or limitation of motion was associated with the left knee, a compensable rating based on Diagnostic Codes involving limitation of motion is not warranted.

The Board considered the additional factors applicable to musculoskeletal disabilities based on limitation of motion and finds that there is no showing of additional functional loss or impairment with repetitive motion.

There is also no evidence of instability on the August 2009 VA examination, and a separate rating under Code 5257 for both knees is therefore not appropriate. While the Veteran reported having the sensation of only the right knee locking, there were no findings or reports of frequent episodes of "locking" and effusion in the joint. In the absence of this evidence, a preponderance of the evidence is against a separate compensable rating under Code 5258.

Similarly, the absence of any findings with regard to the left knee precludes a separate rating under Code 5258.

Since the Veteran was not diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, or 5258. The Veteran is also not shown to have had semilunar cartilage removed from either knee, so Diagnostic Code 5259 is also not applicable.  

In short, the preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's service connected bilateral knee disability has not undergone any significant changes during the course of the appeal that would require assignment of additional staged ratings. Fenderson, 12 Vet. App. at 125-26. The claim is denied. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1) The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's bilateral knee disabilities are contemplated by the schedular criteria and include symptoms such as pain and crepitus; neither examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. While the Veteran maintains his pain is significant, he was not shown on either examination to have significant pain or limp. In sum, there is no indication that the average industrial impairment from his bilateral knee disabilities would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that the rating criteria are adequate. The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
Feet

On September 2006 pre-discharge QTC examination, the Veteran reported having constant pain in the bottom of feet that was 7 to 8/10 in intensity. The pain was present at rest and was also elicited by physical activity, but nothing relieved it. He also reported having stiffness, swelling, and fatigue, which he also had with standing or walking. He reported that he could not walk without limping. However and as previously noted, a history of his activities and functions indicates he could walk, climb stairs, shop, vacuum, garden, drive a car, and mow the lawn. 

On examination of the feet and toes, the examiner noted that the Veteran's gait was normal. There were no signs of painful motion, edema, disturbed circulation, weakness, atrophy of musculature, or tenderness. The arches were low and obscured by obesity. There was bunion formation on both first metatarsal phalangeal joints with associated 20 degrees of hallux valgus bilaterally. Palpation of the plantar surface did not reveal any tenderness and the Achilles tendons showed good alignment. There was no evidence of hammertoes or claw feet. Flexion and dorsiflexion of the toes did not induce pain and there was no evidence of Morton's metatarsalgia. X-rays of the feet revealed bilateral hallux valgus deformity and bilateral pes planus deformity and a small calcaneal spur.

An April 2009 VA treatment record shows that the Veteran complained of bunion pain. The right foot bunion was mildly tender to palpation; there was no redness or calor.

On August 2009 VA examination of the feet, the Veteran reported having daily pain with resting, standing, and walking to the first metatarsal head, arches and heels. There was no weakness, stiffness, swelling, heat, redness, fatigability, or decrease in endurance. There were no flare-ups and he did not use assistive devices but did use corrective shoes, shoe inserts, and braces.

On examination, there was no edema, instability, or weakness of either foot. There was tenderness to palpation of the calcaneus and plantar aspect of the feet as well as over the arches and both bunions. The Veteran walked with a slight limp after the examination but not prior to the examination. There were no abnormal callosities of the feet or abnormal shoe wear. No hammertoes, increased arch, claw foot deformity or flat foot deformity was noted but there was 5 degrees of valgus correctable passively. The forefoot/midfoot was malaligned and hallux valgus was with 15 degrees of angulation.  The great toe metatarsal phalangeal joints were full.

A VA joints examination in August 2009 also indicates the Veteran had no functional impairment in walking or standing.

a. Bilateral Pes Planus

The Veteran contends that the bilateral pes planus is more disabling than reflected in the 10 percent evaluation.  In his February 2008 notice of disagreement, he indicated that the disability limited his mobility by more than 70 percent.  His argued that his feet hurt throughout the day and he had a noticeable limp. 

The service-connected bilateral pes planus was initially assigned a noncompensable rating with an increase to 10 percent effective August 20, 2009, under Code 5276.

Diagnostic Code 5276 provides that a 10 percent evaluation is assignable for unilateral or bilateral moderate acquired flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet. A 20 percent evaluation is assignable for unilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. A 30 percent evaluation is assignable for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities or for unilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. A 50 percent evaluation is assignable for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Code 5276. 

Based on the record, the preponderance of the evidence is against a finding that a compensable rating may be assigned for the bilateral pes planus prior to August 20, 2009. The September 2006 examination showed both Achilles tendon was in normal alignment and that pain did not develop with motion or palpation of the feet. The examination does not address whether the weight bearing line was over or medial to the great toe, but without any of the other criteria being shown the rating criteria for 20 percent or higher cannot be approximated.

Although the Veteran is competent to report the symptoms he experiences, the Board finds that the severity of symptoms is not credible since they far exceeds any findings on examination. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible."). In this regard, he reported significant pain in his feet that was constant and with rest or use, but on examination there was no evidence of pain even with palpation of his feet. The Veteran reported that he could not walk without a limp, but on examination his gait was noted to be normal.

Due to the absence of findings that meet or approximate the criteria for a compensable rating under Code 5265, the preponderance of the evidence is against a compensable rating for bilateral pes planus prior to August 20, 2009.

Beginning August 2009, a preponderance of the evidence is against finding that a rating in excess of 10 percent may be assigned for bilateral pes planus. The VA examination demonstrates that the Veteran had pain on manipulation of the feet, but there was no evidence of deformity, callosities, or swelling on use.

Due to the absence of findings that meet or approximate the criteria for a 20 percent rating under Code 5265, a preponderance of the evidence is against a rating in excess of 10 percent for bilateral pes planus beginning August 20, 2009.

In short, the preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's service connected bilateral pes planus has not undergone any significant changes during the course of the appeal that would require assignment of additional staged ratings. Fenderson, 12 Vet. App. at 125-26. The claim is denied. 

The Board has considered whether referral for an extraschedular rating is appropriate. See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). As noted previously, the threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. 

As described above, the manifestations of the Veteran's bilateral pes planus are contemplated by the schedular criteria such as pain on manipulation and use accentuated.  However, no other significant findings were reported or found on examination and neither examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. While the Veteran maintains his pain is significant, he was not shown on either examination to have significant pain or decreased mobility. Furthermore, his disabilities do not appear to produce functional impairment as to impact his ability to engage in activities such as shopping, vacuuming, gardening, or mowing the grass.  In sum, there is no indication that the average industrial impairment from his bilateral pes planus would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that the rating criteria are adequate. The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


b. Bilateral Hallux Valgus

The Veteran contends that the bilateral pes planus is more disabling than reflected in the 10 percent evaluation.  In his February 2008 notice of disagreement, he indicated that the disability limited his mobility by more than 70 percent.  His feet hurt throughout the day, he looked like a 70 year-old man walking, and he had a noticeable limp. 

The Veteran's service-connected hallux valgus of the right and left feet are separately rated as zero percent disabling, under Diagnostic Code 5280. The maximum schedular evaluation allowed under this code is 10 percent. See 38 C.F.R. § 4.71a, Diagnostic Code 5280. Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling. Unilateral hallux valgus that has been operated upon with resection of metatarsal head is also rated 10 percent disabling. Id. 

Based on the record, the preponderance of the evidence is against finding that the service-connected bilateral hallux valgus may be assigned a compensable rating. The bilateral hallux valgus is not shown to have been operated on with resection of the metatarsal head and it is also not shown to be so severe that it is equivalent to amputation of either great toe. 

Viewing the evidence in light of 38 C.F.R. § 38 C.F.R. §§ 4.40, 4.45 and DeLuca, does not provide a basis for increasing the rating to 10 percent. The Veteran has reported constant and significant pain, however, there is no evidence that this has produced any functional loss and there was no pain demonstrated on examination. Furthermore, he was not shown to have painful motion of either great toe nor was there evidence of weakness, fatigue, or lack of endurance. The Veteran was also observed to walk without a limp.

After considering the Veteran's complaints, examination findings, and treatment records, the Board concludes a preponderance of the evidence is against finding that the right and left foot hallux valgus with bunion are shown to approximate amputation of either great toe. Under the circumstances, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.

The Board has considered whether referral for an extraschedular rating is appropriate. See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As described above, the manifestations of the Veteran's left and right foot hallux valgus are contemplated by the schedular criteria but do not approximate the criteria for a compensable rating.  Aside from tenderness and hallux valgus deformity, no other findings were reported or found on any examinations; therefore, there is nothing in the examination reports or other records that suggest the symptoms are exceptional or outside the realm of the rating criteria. While the Veteran maintains his pain is significant, he was not shown on either examination to have significant pain or decreased great toe function. In sum, there is no indication that the average industrial impairment from his bilateral pes planus would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that the rating criteria are adequate. The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for right biceps tendonitis is denied.

An initial evaluation in excess of 10 percent prior to August 20, 2009 for bilateral osteoarthritis and chondromalacia of the bilateral knees is denied.

An initial rating in excess of 10 percent beginning August 20, 2009 for osteoarthritis and chondromalacia of the right knee status post arthroscopy is denied.

An initial compensable rating beginning August 20, 2009 for osteoarthritis and chondromalacia of the left knee is denied.

An initial compensable rating prior to August 20, 2009 and a rating in excess of 10 percent beginning on August 20, 2009 for bilateral pes planus with posterior plantar calcaneal spur is denied.

An initial compensable rating for hallux valgus and bunion of the left foot is denied.

An initial compensable rating for hallux valgus and bunion of the right foot is denied.


REMAND

Based on a review of the record, additional development is needed regarding the claim of service connection for a skin disorder involving the face, neck, shoulders, and back.

The Veteran's claimed skin disorder is documented in both service treatment records and post-service treatment records.

The Veteran's January 1983 service enlistment examination shows that he had a rash, however, no information was provided as to the location nor was a diagnosis offered. Subsequent service treatment records show the presence of a rash in May 1984, and March 1990. His rash was first identified as tinea versicolor in November 1998 and the record shows several other instances in which he received treatment. 

Although the Veteran underwent a pre-discharge QTC examination in September 2006 that found no evidence of a recurrent skin disorder, he was once again treated in service in October 2006 for dermatoymycosis tinea versicolor. 

Post-service VA medical records include an April 2009 record that notes the Veteran's complaints of a rash on his back and shows that the active problems list includes tinea versicolor and dermatitis.

Although the Veteran was given a VA skin examination in August 2009, the examiner did not provide an opinion.  Given the presence of a rash on the enlistment examination, recurrent treatment of a rash during service, and post-service evidence of a rash, an opinion is needed to determine if a skin disorder was caused or permanently aggravated by service.

Based on a review of the record, additional development is needed regarding the claim of service connection for a left elbow disorder.

The Veteran's service treatment records show that he was seen in October 2006 for complaints that included bilateral medial elbow pain that worsened with lifting. It was noted that he had a history of elbow pain that dated back a few years. Although there were no findings of a left elbow disorder, to include x-ray findings, on the pre-discharge QTC examination, post-service x-rays in August 2009 revealed a bony spur. Despite the finding, the VA examiner in August 2009 diagnosed the left elbow as normal and did not provide an opinion. In light of the Veteran's complaints and the bony spur found on x-ray, an opinion is needed to help determine if there is a nexus between the bony spur and the complaints noted in service. 

Based on a review of the record, additional development is needed regarding the claim of an initial compensable evaluation for right biceps tendonitis.

The Veteran was afforded a pre-discharge examination in September 2006, but he has not undergone an examination since then.

In his February 2008 notice of disagreement, the Veteran indicated that the right biceps tendonitis is more disabling than reflected in a noncompensable evaluation and that is should at least be rated at 20 percent. Specifically, he reported that he lost more than 40 percent of strength, he could not do simple arm workouts without pain, and that he experienced pain lifting less than 30 pounds. Since his assertions suggest a higher level of impairment than previously reported or demonstrated at the time of the September 2006 VA examination, he should be afforded a VA examination to ascertain the current level of disability and impairment.

With all matters being remanded, every effort should be made to obtain ongoing treatment records.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identity any non-VA medical provides who have treated him since service for the right biceps tendonitis, a left elbow disorder, and skin disorder. After securing appropriate consent forms from the Veteran, VA must obtain and add to record any such treatment records that have not been previously secured. 

2. Obtain any outstanding VA treatment records that may exist and associate them with the claims file. If no additional records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2011).

3. After the above development action has been conducted and completed, schedule the Veteran for a skin  examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a skin disorder that had its onset or was aggravated during active service, or is otherwise related to any incident of service. 

The following considerations will govern the examination:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. As this is a paperless appeal, the examiner MUST HAVE ACCESS to the virtual claims file; otherwise, a printed version must be provided.

b) Although the examiner must independently review the claims file, the Board directs the examiner's attention to the following: 

* The January 1983 service enlistment examination that shows findings of a rash.

* Service treatment records in May 1984, November 1998, March 1990, May 2000, September 2000, September 2001, April 2005, July 2005, and October 200 that reference a rash/skin disorder.

* The September 2006 pre-discharge examination report.

* An April 2009 VA treatment record that documents tinea versicolor and dermatitis.

* An August 2009 VA examination report that contains a diagnosis of tinea pedis.

c) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

* The examiner must provide identify and diagnose any skin disorders the Veteran has had since he separated from service in February 2007.

* Given the medical and reported history, the examiner must provide an opinion as to whether the Veteran had any preexisting skin disorder that was aggravated (permanently worsened beyond natural progression) during active duty service. The examiner must also opine whether any post-service diagnosed skin disorder had its onset during service or is related to service to include the complaints and treatment noted therein.

d) The examiner must provide a full explanation or rationale of the basis for any conclusion reached. If the examiner determines that an opinion cannot be rendered without resort to speculation, an explanation must be given as to why.

4. Then schedule the Veteran for an appropriate examiner. The purpose of the examination is to determine whether the Veteran has a left elbow disability that had its onset during service or is otherwise related to any incident of service, and to determine the current severity of the right biceps tendonitis.

Regarding the claimed left elbow disorder, the following will govern the examination:

a) The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. As this is a paperless appeal, the examiner MUST HAVE ACCESS to the virtual claims file; otherwise, a printed version must be provided.

b) Although the examiner must independently review the claims file, the Board directs the examiner's attention to the following:

* An October 2006 service treatment record that notes the Veteran's report of having elbow pain for a few years.

* An August 2009 x-ray report showing a bony spur in the left elbow.

c) The examiner must take a detailed history from the Veteran and if there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran then the examiner must so state, with a complete rationale in support of such finding.

d) Given the medical and reported history, the examiner must provide an opinion as to whether the Veteran has a current left elbow disorder, to include the evidence of a bone spur, which had its onset during service or is otherwise related to service to include the complaints noted therein.

e) The examiner must provide a full explanation or rationale of the basis for any conclusion reached.  If the examiner determines that an opinion cannot be rendered without resort to speculation, an explanation must be given as to why.

e) Regarding the right biceps tendonitis, the examiner must report all pertinent findings, which includes range of motion studies and whether there is any additional decrease in range of motion attributable to functional loss due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

4. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


